United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., widow of W.H., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1140
Issued: June 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 14, 2020 appellant, through counsel, filed a timely appeal from a January 30,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established entitlement to the death gratuity benefit
under 5 U.S.C. § 8102a.
FACTUAL HISTORY
OWCP, under OWCP File No. xxxxxx885, accepted that the employee’s death on
September 28, 2016 was related to Agent Orange and dioxin exposure while stationed in Vietnam
in the early 1970’s.3 It found that appellant, the deceased employee’s surviving spouse, was an
eligible dependent for the consideration of survivor benefits under FECA. OWCP paid appellant
compensation on the periodic compensation rolls for the employee’s death commencing
March 31, 2019.
On May 1, 2019 appellant filed a survivor benefits claim (Form CA-41) claiming death
gratuity benefits under 5 U.S.C. § 8102a. She indicated that the employee was exposed to Agent
Orange at Bien Hoa Air Base while the Armed Forces were conducting a contingency operation
in the region in the early 1970’s. The employee died on September 28, 2016.
OWCP created a death gratuity claim, which it assigned the claim OWCP File No.
xxxxxx041. In a May 3, 2019 development letter, it requested that appellant provide information
regarding whether the employee died of injuries incurred in connection with the employee’s
service with an Armed Force in a contingency operation. OWCP also noted that 20 C.F.R.
§ 10.903 allows the death gratuity payment to be retroactively applied if “the employee died on or
after October 7, 2001 and before January 28, 2008,4 if the death was the result of injuries incurred
in connection with the employee’s service with an Armed Force in the theater of operations of
Operation Enduring Freedom or Operation Iraqi Freedom.”
Also on May 3, 2019, under separate cover, OWCP provided the employing establishment
with the Form CA-42 and requested that it complete the form. It also requested any information
that established that the employee was serving with an Armed Force as set forth under the criteria
noted for a death gratuity claim.
In a May 10, 2019 letter, counsel advised that the employee died on September 28, 2016
due to injurious exposure of Agent Orange in Vietnam in 1970-1971. He argued that appellant
was entitled to the death gratuity benefits because the employee died on September 28, 2016, after
the new section 8102a was adopted, and there was no limitation enumerated in the statue, public
law, regulation or Federal (FECA) Procedural Manual for employees who died after the law was
adopted. Counsel further noted that the section pertaining to retroactive awards applied only to

3

The record reflects that the employee, an Integrated Analyst, was assigned to the Army’s 175th Radio Research
Field Station at Bien Hoa Air Force Base, Vietnam in the early 1970’s.
4
The National Defense Authorization Act for Fiscal Year 2008, Public Law 110-181, was enacted on
January 28, 2008. Section 1105 of Public Law 110-181 amended FECA, creating a new section 8102a.

2

deaths that happened before the law was adopted and was not applicable in this case as the
employee died well after the adoption of the law.
In a June 25, 2019 letter, the employing establishment indicated that the employee was
retired. It further advised that it did not have the employee’s file/information records, which had
been sent to the Department of Labor.
By decision dated July 2, 2019, OWCP denied appellant’s claim for death gratuity benefits.
It found that the evidence failed to establish that the employee’s death was incurred in connection
with service with an Armed Force in the contingency operations of Operation Enduring Freedom
or Operation Iraqi Freedom.
On July 31, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. In briefs dated October 22 and
November 5, 2019, counsel set forth several arguments as to why appellant’s death gratuity
benefits claim should be accepted. He asserted that, by definition under 20 C.F.R.
§ 10.912(d)(1)(A), the Vietnam War was a contingency operation. Counsel argued that the
retroactive provision was not relevant as the employee’s death was after the enactment of the 2008
law. He also argued that the death gratuity provision was not limited to deaths related to Operation
Enduring Freedom or Operation Iraqi Freedom.
A telephonic hearing was held on November 15, 2019. Counsel testified that the employee
was assigned to the Army’s 175th Radio Research Field Station at Bien Hoa Air Force Base during
the Vietnam War from 1971 to 1972. He indicated that the employee was in Vietnam during
Operation Ranch Hand where he was exposed to Agent Orange. Counsel also presented
arguments, as set forth in his briefs, that appellant should be entitled to the claimed death gratuity
benefit under 5 U.S.C. § 8102a.
By decision dated January 30, 2020, an OWCP hearing representative affirmed OWCP’s
July 2, 2019 decision. The hearing representative found that there was no provision under the law
to provide death gratuity benefits to deaths sustained from other military contingency operations
and concluded that the Vietnam War was not a contingency operation. The hearing representative
further found that the death gratuity benefit was only for injuries as identified in the operation of
Operation Enduring Freedom or Operation Iraqi Freedom. The hearing representative instructed
OWCP to combine the current claim with OWCP File No. xxxxxx885, with OWCP File No.
xxxxxx885 serving as the master file.
LEGAL PRECEDENT
A claimant seeking benefits under FECA5 has the burden of proof to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation

5

See supra note 2.

3

period of FECA,6 that an injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to
the employment injury.7
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.8 Under FECA an “employee” means, but is not limited to, “a civil officer or employee” in
any branch of the government of the United States, including an officer or employee of an
instrumentality wholly owned by the U.S.9 The definition also includes an individual rendering
personal service to the U.S. similar to the service of a “civil officer or employee” of the U.S.,
without pay or for nominal pay, when a statute authorizes the acceptance or use of the service, or
authorizes payment of travel or other expenses of the individual.10
Chapter 2.0700.21 of OWCP’s procedures11 discusses the FECA Death Gratuity as
follows:
“The National Defense Authorization Act for Fiscal Year 2008, Public Law 110181 amended the FECA, creating a new section 8102(a). The section establishes a
new FECA benefit for eligible survivors of federal employees and NonAppropriated Fund Instrumentality (NAFI) employees who die of injuries incurred
in connection with service with an Armed Force in a contingency operation.
“Section 8102a states that the United States will pay a death gratuity of up to
$100,000[.00] to those survivors upon receiving official notification of the
employee’s death. Section 8102a also states that the United States will pay the
death gratuity to the eligible survivors ‘immediately upon receiving official
notification’ of an employee’s death. There is a retroactive payment provision,
stating that the death gratuity will be paid for employees of certain agencies who
died on or after October 7, 2001, due to injuries incurred in connection with service
with an Armed Force in the theater of operations of Operation Enduring Freedom
and Operation Iraqi Freedom. Regulations implementing the FECA death gratuity
are set forth at 20 C.F.R. [§] 10.900-916. The $100,000[.00] death gratuity is offset
and reduced by any other death gratuity paid for the same death.”

6

See H.S., Docket No. 19-1183 (issued December 19, 2019); T.C., Docket No. 19-0227 (issued July 11, 2019);
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7

See H.S., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
8

5 U.S.C. § 8102(a).

9

Id. at § 8101(a)(A); 20 C.F.R. § 10.5(h)(1).

10

Id. at § 8101(a)(B); id. at § 10.5(h)(2).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Death Claims, Chapter 2.0700.21 (September 2020).

4

Part 10, Claims for Compensation under the FECA, as amended, subpart J., Death Gratuity
states:
Under 20 C.F.R. § 10.902 an employee’s death due to injuries incurred in
connection with his or her service with an Armed Force in a contingency operation
qualifies for the death gratuity administered by this subpart if the death occurs on
or after January 28, 2008, the date of enactment of Public Law 110-181 (2008).
Under 20 C.F.R. § 10.903, an employee’s death qualifies for the death gratuity if
the employee died on or after October 7, 2001 and before January 28, 2008, if the
death was the result of injuries incurred in connection with the employee’s service
with an Armed Force in the theater of operations of Operation Enduring Freedom
or Operation Iraqi Freedom.
Under 20 C.F.R. § 10.904, if an employee’s death results from an occupational
disease incurred in connection with the employee’s service in a contingency
operation, the death qualifies for payment of the death gratuity under this subpart.
Under 20 C.F.R. § 10.905, if an employee incurs a covered injury in connection
with his or her service with an Armed Force in a contingency operation, but does
not die of the injury until years later, the death qualifies for the death gratuity of
this subpart regardless of how long after the injury the employee’s death occurs.
ANALYSIS -- ISSUE 1
The Board finds that appellant has established entitlement to the death gratuity benefit
under 5 U.S.C. § 8102a.
The employee, a retired Integrated Analyst who died on September 28, 2016, was exposed
to Agent Orange at Bien Hoa Air Base, Vietnam in the early 1970’s while the Armed Forces were
conducting the contingency operation of Operation Ranch Hand in the region. He passed away on
September 28, 2016. Under OWCP File No. xxxxxx885, OWCP accepted that the employee’s
death on September 28, 2016 was related to Agent Orange and dioxin exposure while stationed in
Vietnam in the early 1970’s. Appellant subsequently filed a survivor benefits claim (Form CA41) for death gratuity benefits under 5 U.S.C. § 8102a. OWCP, however, denied the death gratuity
benefit claim based on a misinterpretation of 5 U.S.C. § 8102a and the retroactive payment
provision of 20 C.F.R. § 10.903.
Counsel argues, that OWCP ignored the plain language of section 8102a of FECA,
20 C.F.R. §§ 10.902, 10.904, and 10.905 of the implementing regulations, and OWCP procedures,
which allows for employees’ deaths that occur in connection with service with an Armed Force in
a contingency operation to qualify for a death gratuity if the date of death is after January 28, 2008,
the date section 8102a was enacted. 20 C.F.R. § 10.904 covers an employee’s death which results
from an occupational disease incurred in connection with the employee’s service in a contingency
operation. 20 C.F.R. § 10.905 indicates that when the employee, who incurs a covered injury, dies
of the injury years later, the death qualifies for the death gratuity regardless of how long after the
injury the employee’s death occurs.

5

OWCP previously accepted that the employee’s death on September 28, 2016 was related
to Agent Orange exposure in Vietnam in the early 1970’s. At the time of the employee’s exposure
to Agent Orange, the employee’s record supports that the Armed Forces were also conducting the
contingency operation of Operation Ranch Hand in the region. There is no evidence to the
contrary. Thus, the employee’s death on September 28, 2016 occurred in connection with service
with an Armed Force in a contingency operation of Operation Ranch Hand and appellant is entitled
to the death gratuity benefit under 5 U.S.C. § 8102a.
The Board also finds that OWCP erred in finding that the death gratuity provision was
limited only to deaths related to Operation Enduring Freedom or Operation Iraqi Freedom. The
retroactive provision of 20 C.F.R. § 10.903 applies only to those cases where the employee died
before 2008 if they died in connection with Operation Enduring Freedom or Operation Iraqi
Freedom. In this case, the retroactive provision under 20 C.F.R. § 10.903 is not applicable as the
employee’s death occurred on September 28, 2016.
CONCLUSION
The Board finds that appellant has established entitlement to the death gratuity benefit
under 5 U.S.C. § 8102a.
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: June 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

